Citation Nr: 0333503	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  99-25 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
low back strain with limitation of motion, currently rated as 
20 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1984 to May 
1991 with three months of prior active service. 

The issues of entitlement to an increased rating for service-
connected low back strain with limitation of motion and 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right knee 
disability comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and March 2000 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a personal 
hearing at the RO in July 2000.  He also testified at a Board 
videoconference hearing in June 2003.


FINDINGS OF FACT

1.  By rating decision in September 1991, the RO denied 
claims of entitlement to service connection for right knee 
disability and for right shoulder disability; the veteran did 
not file a notice of disagreement.  

2.  Evidence received since the September 1991 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims of 
entitlement to service connection for right knee disability 
and for right shoulder disability.  




CONCLUSIONS OF LAW

1.  The September 1991 rating decision which denied 
entitlement to service connection for right knee disability 
and right shoulder disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
September 1991 rating decision, and the claim of entitlement 
to service connection for right knee disability and right 
shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's underlying contention is that he currently 
suffers from right knee and right shoulder disabilities which 
are related to an in-service injury.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

As noted above, a September 1991 rating decision denied 
service connection for right knee disability and right 
shoulder disability.  The veteran was notified of that 
determination and informed of appellate rights and procedures 
in September 1991.  However, the veteran did not file a 
notice of disagreement to initiate an appeal from the 
September 1991 rating decision.  The September 1991 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
However, a claim which is the subject of a prior final denial 
may be reopened and the prior disposition reviewed if certain 
requirements are met.  

New and Material

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Analysis

In the September 1991 rating decision, the veteran's claims 
were denied on the basis that the medical evidence did not 
show that the veteran had a current right shoulder or right 
knee disability.  However, evidence received since the 
September 1991 rating decision includes private medical 
records from Pueblo Community Health Center from December 
1999 to March 2000.  A December 1999 medical record 
demonstrated that the veteran was diagnosed as having 
chondromalacia underneath the kneecap.  A March 2000 medical 
record noted that the veteran had a probably rotator cuff 
injury and/or impingement of the rotator cuff.  This evidence 
clearly goes to the basis of the September 1991 denial.

The Board notes that the RO denied the veteran's claims to 
reopen his service connection claims for right knee 
disability and right shoulder disability most recently in a 
July 2002 supplemental statement of the case on the basis 
that there was no evidence linking the veteran's current 
disabilities to service.  While it does not appear that this 
was the basis for the September 1991 rating decision, a March 
2000 medical record from Pueblo Community Health Center 
indicates that the examiner found that both current 
disabilities were residuals of his in service injuries.  This 
evidence clearly goes to the issue of whether the veteran's 
current disabilities are related to service.  Therefore, 
under either analysis, evidence received since the September 
1991 rating decision is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  As such, the evidence received since the September 
1991 rating decision is new and material, and the veteran's 
claims of entitlement to service connection for right knee 
disability and right shoulder disabilities have been 
reopened.   

Veterans Claims Assistance Act of 2000 (VCAA)  

At this point, the Board acknowledges that certain notice and 
assistance to the veteran provisions are addressed in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) and implementing regulations.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Moreover, several judicial decisions have interpreted such 
notice and assistance requirements.  See generally Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Board 
need not address the question of compliance with VCAA at this 
point since any deficiencies will be remedied pursuant to 
actions set forth in the remand section of this decision. 


ORDER

The veteran's claims of entitlement to service connection for 
right knee disability and right shoulder disability have been 
reopened.  To this extent, the appeal is granted subject to 
the actions set forth in the following remand section of this 
decision. 


REMAND

With regard to the issue of an increased rating for low back 
strain, the Board notes that the diagnostic criteria for 
rating disabiities of the spine were recently revised, 
effective September 26, 2003.  68 Fed. Reg. 51454-51458 
(August 27, 2003).  Therefore, this issue must be considered 
in light of the new rating criteria.  It is stressed, 
however, that the effective date rule contained in 38 
U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  

Moreover, the veteran testified at his videoconference 
hearing in June 2003 that his lower back disability has 
increased in severity since the last VA examination in June 
1999.  While a new examination is not required simply because 
of the time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  

With regard to the right knee and right shoulder disability 
issues, since the Board has reopened these claims a de novo 
review on the merits is necessary after action to ensure 
compliance with all assistance to the veteran provisions of 
VCAA, to include appropriate medical examination with 
etiology opinions.  Bernard v. Brown, 4 Vet.App. 384 (1993); 
see also 38 C.F.R. § 3.159.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
service-connected low back strain with 
limitation of motion.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All examination findings 
should be clearly reported to allow for 
evaluation under applicable rating 
criteria, including both old and new 
rating criteria for the lumbar spine.  
Ranges of motion should be reported 
together with an opinion as to additional 
functional loss (in degrees if possible) 
due to pain, weakness, fatigue and 
incoordination, including any expected 
additional functional loss during flare-
ups.  

3.  The veteran should also be scheduled 
for an appropriate examination to 
determine the nature and etiology of the 
veteran's current right knee and right 
shoulder disabilities.  If the examiner 
determines that there are right knee and 
right shoulder disabilities present, the 
examiner is asked to opine whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's right knee and right shoulder 
disabilities are directly related to 
service, are secondary to his service-
connected low back strain with limitation 
of motion, or neither.  The examiner 
should include a complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if an 
increased rating for service-connection 
low back strain with limitation of motion 
is warranted under all applicable rating 
criteria (to specifically include the new 
rating criteria for the lumbar spine as 
governed by effective date 
considerations) and if service connection 
is warranted for right knee disability 
and right shoulder disability.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



